Ferguson, Judge
(concurring in the result):
I concur in the result.
The recoi’d made in this case indicates there was no systematic and intentional exclusion of lower enlisted grades from participation in the court-martial process. The sole instruction communicated in guidance to those nominating prospective members was that “the man nominated must be senior in gra,de to the accused.” Those concerned “never specify particular grades.” One personnel specialist indicated that, in his regiment, aside from noncommissioned officers, only “cooks, clerks or trainees” are present for duty. Another indicated his belief that “only mature people should sit on a General Court-Martial” and “[m]ost of my E-4’s and lower are first term enlistees with little experience.” One sergeant major, who could recall only two requests for court members, did recall that a single nomination requested “an enlisted man in the grade of E-7 or above,” but that *64other echelons of command actually designated the nominees. The only reason which he could assign for the use of noncommissioned officers on courts-martial was the belief “that they alone have the necessary experience and military justice training.” Another declared that the standard utilized for nominees was “someone who is mature and experienced.”
These facts are far different from those involved in the other cases before us, and indicate adherence to the standards set forth by Congress in Uniform Code of Military Justice, Article 25, 10 USC § 825. Thus, while I adhere fully to the views which I expressed in my dissenting opinion in United States v Crawford, 15 USCMA 31, 35 CMR 3, I concur in the affirmance of the decision of the board of review.